Citation Nr: 0931667	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  98-13 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Whether a May 1996 rating decision, in which the RO assigned 
an effective date of June 24, 1994, for the award of service 
connection for generalized anxiety disorder (GAD), involved 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to June 
1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1997 rating decision in which the RO found 
that a May 1996 rating decision which granted service 
connection for a mental disorder (GAD) as secondary to 
service-connected prostatitis, effective June 24, 1994, did 
not contain CUE in regard to the effective date assigned for 
the award of service connection.  In July 1998, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in September 1998, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in September 1998.

In an April 2000 decision, the Board, inter alia, affirmed 
the August 1997 rating decision, determining that the May 
1996 rating decision did not contain CUE with regard to the 
effective date assigned for service connection for GAD.  The 
Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court)).  In January 2003, the 
Court affirmed the Board's April 2000 decision denying the 
CUE claim.  See Moody v. Principi, No. 00-1557 (Vet. App. 
Jan. 9, 2003).  The Veteran filed a timely appeal to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit). 

 In a March 2004 decision, the Federal Circuit found that the 
standard applied by the Court was legally erroneous and 
vacated the Court's January 2003 decision, remanding the case 
back to the Court for a decision under the correct legal 
standard.  See Moody v. Principi, 360 F. 3d 1306 (Fed. Cir. 
2004).  Subsequently, while the case was still at the Federal 
Circuit, VA and the Veteran entered into a settlement 
agreement that required the RO to complete a review of the 
Veteran's claims file to determine whether, when read 
sympathetically, any of the Veteran's filings prior to June 
24, 1994 raised an informal claim for service connection for 
a psychiatric disorder as secondary to service-connected 
prostatitis.  If one was found, VA agreed to revise the 
effective date assigned, determine the disability rating for 
the period from the revised award date, and vacate the August 
1997 rating decision, denying the Veteran's CUE claim.  On 
April 19, 2005, the Federal Circuit granted the Veteran's 
motion to voluntarily dismiss his appeal, in conjunction with 
the terms of the settlement agreement.

In a May 2005 rating decision, the RO determined that an 
informal claim for service connection for a psychiatric 
disorder as secondary to service-connected prostatitis had 
not been filed prior to June 24, 1994.  After further 
development, in June 2006, the RO issued an SOC affirming the 
May 2005 rating decision.  When denying the claim on appeal, 
the RO characterized the issue as whether or not an informal 
claim for service connection for an acquired psychiatric 
condition, as secondary to service-connected chronic 
prostatitis, was filed prior to June 24, 1994.  However, the 
Board has characterized the issue on appeal (as set forth on 
the title page) to reflect the issue that was on appeal and 
was the subject of the settlement agreement at the Federal 
Circuit.

In May 2007, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In March 2008, the Board remanded this matter to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  After completing further 
development, the RO continued the denial of the claim (as 
reflected in July 2008 supplemental SOCs (SSOCs)) and 
returned this matter to the Board for further appellate 
consideration.

In December 2008, the Board again remanded to this matter to 
the RO, via the AMC, to fulfill the Veteran's request for 
another Board hearing.  In March 2009, the Veteran testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.  During the hearing, the Veteran requested, and the 
undersigned granted, a 60-day abeyance period for submitting 
additional evidence. In May 2009, the Veteran's attorney 
submitted correspondence and copies of records previously 
associated with the claims file.

The Board notes that the Veteran was previously represented 
by the Maine Division of Veterans Services, as reflected in a 
June 1998 VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative).  In October 2000, 
the Veteran submitted a fee agreement naming Francis M. 
Jackson, a private attorney, as his representative.  
Although, during the March 2009 Board hearing, the Veteran 
was represented by Murrough O'Brian, an attorney with  the 
firm of Jackson and MacNichol, as noted during the hearing, 
and as evidenced by the May 2009 letter noted above, attorney 
Francis M Jackson remains the appellant's representative of 
record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have accomplished.  

2.  On June 24, 1994, the Veteran filed a claim for service 
connection for depression as secondary to service-connected 
prostatitis.  

3.  In a May 1996 rating decision, the RO granted service 
connection and assigned an initial 70 percent evaluation for 
GAD, effective June 24, 1994; although notified of the 
decision by letter dated June 4, 1996, the Veteran did not 
initiate an appeal with regard to the effective date 
assigned.  

4.  The Veteran has not established, without debate, that the 
correct facts, as then known, were not before the RO at the 
time of the May 1996 rating decision, or that the RO 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time.






CONCLUSION OF LAW

The May 1996 rating decision, which assigned an effective 
date of June 24, 1994, for the award of service connection 
for GAD did not involve CUE.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).

As noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has 
the burden of establishing such error on the basis of the 
evidence then of record.  Id.

Additionally,, the Board finds that, as there are no other 
duties to notify and assist owed the Veteran, the matter on 
appeal is ready for review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Generally, the effective date for an award of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
Any communication or action that demonstrates intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  Such an informal claim must 
identify the benefit sought.  Id.  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

In the May 1996 rating decision, the RO granted service 
connection for GAD as secondary to service-connected 
prostatitis, effective June 24, 1994.  The Veteran was 
notified of this decision by letter dated June 4, 1996.  He 
did not initiate an appeal with regard to the effective date 
assigned.  As such, the May 1996 rating decision is final and 
can only be revised on the basis of CUE.  See  38 U.S.C.A. § 
7105(b)(1); see also Rudd v. Nicholson, 20 Vet. App. 296, 299 
(2006) (holding that a free-standing claim for an earlier 
effective date as to a previous final decision is not 
authorized by law).

In this case, the Veteran claims that there was CUE in the 
May 1996 rating decision, which granted service connection 
for GAD as secondary to service-connected prostatitis, 
because the RO erroneously concluded that he did not raise an 
informal claim for secondary service connection for a 
psychiatric disorder before June 24, 1994.  

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of error.  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

In response to the Federal Circuit's decision in this case, 
the VA's Office of General Counsel issued VAOPGCPREC 4-2004 
(May 24, 2004).  In deciding whether there was CUE in a final 
VA decision based upon an allegation that VA failed to 
recognize an earlier claim, for a final RO or Board decision 
to be reversed or revised under 38 U.S.C. § 5109A or 7111 
(CUE) on the ground that VA failed to recognize a claim for 
veterans benefits, the General Counsel found that it must be 
concluded that: (1) it is obvious or undebatable that, when 
prior filings are construed in the claimant's favor, the 
pleadings constitute an earlier claim for the veterans 
benefit that was subsequently awarded by VA; and (2) VA's 
failure to recognize that claim manifestly affected the 
subsequent award of benefits.  

As such, resolution of his CUE claim in this case requires a 
determination as to: (1) whether it is obvious or undebatable 
that, if the Veteran's earlier filings are construed 
liberally in his favor, he raised an informal claim for 
secondary service connection before 1994; and, if so, 
(2) whether the RO's error in concluding otherwise manifestly 
affected the outcome of his claim.  Using this analysis, a 
conclusion that there was CUE in the 1996 rating decision 
would not be based on a "disagreement as to how the facts 
were weighed or evaluated."  See 38 C.F.R. § 20.1403(d)(3).  
Rather, a finding of CUE would be based on a conclusion that 
there can be no disagreement that, if the facts were weighed 
or evaluated under the proper standard (i.e., his pleadings 
were read sympathetically), the Veteran raised an earlier 
informal claim for secondary service connection for a 
psychiatric disorder.  In other words, the Federal Circuit's 
ruling in Moody can be understood to require only that a 
determination as to whether there was CUE in a final VA 
decision be made in light of the standards that governed the 
final decision, including the principle that a veteran's pro 
se pleadings are liberally construed.  

During his hearings and in various statements, the Veteran 
and his attorneys have asserted that VA should have construed 
one of several submissions prior to June 24, 1994 as a claim 
for secondary service connection for a psychiatric disorder 
and, if it had, an earlier effective date for the award of 
service connection for GAD would be warranted.  In his June 
1997 allegation of CUE, the Veteran indicated that a 1982 
effective date was warranted, as that was the date he first 
filed for service connection for anxiety.  In his September 
1998 substantive appeal, the Veteran argued that he had 
claimed service connection for a nervous condition due to 
prostatitis in May 1982, his service treatment records raised 
an inferred claim for service connection, a March 1985 VA 
hospital report reflected a diagnosis of GAD, and he had 
provided testimony regarding a psychiatric disorder in June 
1994.  In his November 1998 VA Form 646 (Statement of 
Accredited Representative in an Appealed Case), the Veteran's 
former representative argued that a March 1979 rating 
decision indicated that the Veteran was seen in Mental 
Hygiene consultation, but provided no decision on the issue 
of service connection for depression or anxiety.  He added 
that an October 1982 medical record raised an inference of an 
association between depression and pain from prostatitis.  

During the May 2007 videoconference hearing, the Veteran 
indicated that he filed a claim for benefits in January 1979, 
and added that a January 1979 report of hospitalization 
reflected that he was on medication for depression.  He 
stated that, in May 1982, he submitted a statement in which 
he reported that he had spoken with a VA doctor who told him 
that his service-connected prostatitis, nervous condition, 
and headaches all came from the same source.  The Veteran 
testified that he understood the physician to say that his 
prostatitis was secondary to the nervous condition, rather 
than the other way around.  He went on to report that, in 
November 1982, he filed a claim in which he mentioned that he 
had a nervous condition since 1966.  In a September 2007 
statement, the Veteran's attorney noted that, in 1985, the 
Veteran filed a claim for benefits and that, as the record at 
the time included significant evidence that his prostatitis 
was related to his nervous condition, the 1985 claim for a 
higher rating for prostatitis was sufficient to raise a claim 
for service connection for related problems.  

During the March 2009 hearing, the Veteran testified that, in 
his May 1982 statement, he was referencing a consult he had 
with a VA physician, who had told him that his service-
connected prostatitis was secondary to his nervous condition, 
and that his headaches were from the same source.  When his 
attorney suggested that it could have been the other way 
around, the Veteran indicated that it could have been, but 
did not remember the exact words.  He added that he thought 
the statement was prepared by a service representative, 
although he acknowledged that he signed the statement.  In a 
May 2009 statement, the Veteran's attorney again argued that 
the May 1982 statement raised a claim for service connection, 
and that the Veteran's November 1982 claim, in which he 
stated that his nervous condition went back to 1966, also 
should have been treated as a claim for service connection.  

Notwithstanding the Veteran's assertions, the Board finds 
that, even when construed liberally in his favor, none of the 
Veteran's filings received prior to June 24, 1994, raised an 
informal claim for secondary service connection for a 
psychiatric disorder.   

In regard to the assertion that the Veteran's service 
treatment records raised an inferred claim for service 
connection, the Board notes that, in February 1966, the 
Veteran complained of right lower quadrant pain and pain in 
the right groin and testicle.  The healthcare provider 
indicated that physical examination was negative, but 
commented that the Veteran's complaints might represent 
psychological stress somaticized into pains.  The impression 
was hysteria.  However, the Board notes that the mere 
presence of medical evidence does not establish intent on the 
part of the Veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Moreover, the aforementioned service treatment 
record tends to suggest that the Veteran's complaints of pain 
were actually caused by psychological stress (specifically, 
that stress was somaticized into pains), rather than 
indicating that the Veteran had a psychiatric disorder caused 
or aggravated by prostatitis).  

Similarly, the Board notes that the Veteran and his 
representative have made many arguments that, based on the 
medical evidence of record, the RO should have inferred a 
claim for service connection.  Specifically, the Veteran and 
his attorneys have referenced January 1979 and March 1985 
hospitalization reports and an October 1982 medical record, 
and argued that, in light of the medical evidence of record, 
the Veteran's March 1985 claim for an increased rating for 
prostatitis should have been construed as a claim for 
secondary service connection for related conditions.  More 
generally, in his September 1998 substantive appeal, the 
Veteran asserted that VA should have developed any claim 
implied by the evidence of record.  The record does reflect 
that the Veteran was hospitalized at the Togus VA Medical 
Center (VAMC) in January and February 1979, for severe 
headaches and a chronic tension state.  In March 1985, the 
Veteran was again hospitalized at the Togus VAMC with an Axis 
I diagnosis of GAD.  

While records of VA treatment associated with the claims file 
at the time of the May 1996 rating decision include numerous 
findings of and treatment for psychiatric disorders, 
including GAD, prior to June 24, 1994, the Board points out 
that, while, under the provisions of 38 C.F.R. § 3.157(b)(1), 
the date of outpatient or hospital examination or the date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, this regulation 
only applies to a defined group of claims.  See Sears v. 
Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies 
to a defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service-connected rating where 
service connection has already been established).  VA medical 
records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  As noted above, the mere presence of medical 
evidence does not establish intent on the part of the veteran 
to seek service connection for a condition.  See Brannon, 
12 Vet. App. at 35; see also Lalonde, 12 Vet. App. at 382.  

Since the May 1996 rating decision, records of VA and Vet 
Center treatment dated prior to June 24, 1994, have been 
associated with the claims file.  These records were 
constructively in possession of VA at the time of the May 
1996 rating decision.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  These treatment records also reflect 
findings of and treatment for psychiatric disorders, 
including GAD.  However, as previously discussed, the 
presence of such findings in the medical evidence does not 
establish an intent on the part of the Veteran to seek 
service connection for such a psychiatric disorder as 
secondary to service-connected prostatitis.  Thus, 
consideration of these additional medical records does not 
compel a conclusion, to which reasonable minds could not 
differ, that an effective date earlier than June 24, 1994 for 
the award of service connection for GAD as secondary to 
service-connected prostatitis was warranted at the time of 
the May 1996 rating decision.

In regard to the argument that the Veteran's May 1982 
statement constituted a claim for service connection for a 
nervous condition secondary to service-connected prostatitis, 
review of the record reflects that the Veteran had previously 
filed a claim for service connection for headaches, which was 
denied in an April 1981 rating decision.  In September 1981, 
the Veteran filed a request to reopen a claim for service 
connection for headaches, which was denied in a September 
1981 confirmed rating decision.  In the May 1982 statement, 
the Veteran requested that VA review the claim he had filed 
in regard to his headaches.  He reported that, during an 
examination with Dr. Montsivias at the Togus VA Hospital, the 
physician had stated that his service-connected prostatitis 
was secondary to his nervous condition, and that his 
headaches were from the same source.  In a May 1982 confirmed 
rating decision, the RO denied service connection for 
headaches.  

Even reading the May 1982 statement liberally in the 
Veteran's favor, it simply does not indicate that the Veteran 
was seeking service connection for a nervous condition as 
secondary to service-connected prostatitis.  Rather, the 
statement indicates that the Veteran had been told that both 
his service-connected prostatitis and headaches were from the 
same source, namely, his nervous condition.  Significantly, 
in an April 1982 letter submitted with the May 1982 
statement, the Veteran's private physician reported that the 
Veteran was his patient from 1977 until early 1981 because of 
anxiety and depression as secondary to severe back pain 
following a work injury sometime in 1976.  While the Veteran 
has, since, indicated that his nervous condition is secondary 
to prostatitis, there was simply no indication that this was 
the benefit he was seeking at the time of his May 1982 
statement.  A communication that does not identify the 
benefit being sought does not meet regulatory requirements 
for an informal claim.  38 C.F.R. § 3.155(a). 

In regard to the assertion that the Veteran's November 1982 
claim should have been treated as a claim for service 
connection, the record reflects that, in November 1982, the 
Veteran filed a VA Form 21-526 (Veteran's Application for 
Compensation or Pension).  While the Veteran appears to have 
circled the word "pension" in the title of the form, thus, 
indicating that he was filing a claim for that benefit, a 
claim for pension may be considered to be a claim for 
compensation. 38 C.F.R. § 3.151(a).  At the same time, VA is 
not required by law to treat a veteran's claim for pension as 
a claim for compensation.  See Stewart v. Brown, 10 Vet. App. 
15, 18 (1997) (no evidence of intent to claim service 
connection within veteran's non-service connected pension 
claim); see also Willis v. Brown, 6 Vet. App. 433, 435 (1994) 
(the operative word "may" in the regulation, clearly 
indicates discretion).  

In describing the nature and history of his disabilities, the 
Veteran indicated that he had chronic prostatitis since 1966 
and a nervous condition since 1966.  While the Veteran's 
statement, that he had a nervous condition since 1966 does 
not necessarily indicate that he had this condition since 
service (as he separated from service in June 1966, and he 
did not indicate the date of onset in 1966) the Board finds, 
as the RO found, that, when read sympathetically, the 
Veteran's statement on this November 1982 form can be viewed 
as raising a claim for direct service connection for a 
nervous condition.  However, the question for consideration 
is whether the Veteran filed a claim for secondary service 
connection prior to June 24, 1994.  The November 1982 claim 
simply does not indicate that the Veteran was seeking service 
connection for a nervous condition secondary to service-
connected prostatitis.  The Court has held that the effective 
date for a secondarily service-connected condition is based 
solely on the date VA received the claim for secondary 
service connection.  See Ellington v. Nicholson, 22 Vet. App. 
141, 145 (2007).  

Accordingly, the November 1982 claim cannot constitute an 
earlier informal claim for secondary service connection for 
GAD.  [Parenthetically, the Board notes that, in light of the 
November 1982 claim for direct service connection, the 
Veteran was afforded a VA mental disorders examination in 
June 2006.  After reviewing the claims file and examining the 
Veteran, the examiner opined that it was not at least as 
likely as not that the Veteran currently had an acquired 
psychiatric disorder etiologically related to treatment in 
service, or that otherwise had its initial onset during 
service.  Rather, he concluded that GAD was most likely 
caused by or a result of his prostate gland condition.]

Finally, in regard to the statement that the Veteran provided 
testimony regarding his nervous condition during the June 
1994 hearing, the Board acknowledges that this hearing was 
held on June 7, 1994, prior to the effective date of the 
award of service connection.  The Veteran testified that he 
had been to mental health a number of times.  His 
representative at the time indicated that the Veteran had, 
"told them that most of the problems that you're [the 
Veteran] having with the prostatitis is causing you to have 
the mental," however, before the representative could finish 
his sentence, the Veteran testified, "I just see a doctor... a 
new doctor in the mental health part, and I told him I was 
having troubles."  The Veteran added that he had told his 
physician that he was having trouble sleeping, pain, passing 
blood, and stress, and his doctor had asked if he wanted to 
see somebody.  

While the testimony of the Veteran's representative suggests 
that he was indicating that there was a relationship between 
the Veteran's treatment in mental health and his service-
connected prostatitis, when asked about such, the Veteran did 
not indicate that his service-connected prostatitis caused or 
aggravated a psychiatric disorder.  Thus, the June 1994 
hearing transcript does not reflect that the Veteran was 
seeking service connection for a psychiatric disorder 
secondary to service-connected prostatitis.  

Based on the foregoing, the Board concludes that, even 
reading his statements sympathetically, the claims file 
contains no communication from the Veteran at any time prior 
to June 24, 1994 that put VA on notice that he was seeking 
service connection for a psychiatric disorder secondary to 
service-connected prostatitis.  See Brannon, 12 Vet. App. at 
35, citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) 
and Isenbart v. Brown, 7 Vet. App. 537, 541-41 (1995) 
("While the Board must interpret the appellant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the appellant. ... The appellant must have 
asserted the claim expressly or impliedly.") 

Under these circumstances, the Board finds that the Veteran 
has simply not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the statutory and 
regulatory provisions applicable at the time of the May 1996 
rating decision.  Based on the evidence then of record, both 
actually and constructively, and the law then in effect, the 
May 1996 rating decision was not the product of CUE. 38 
C.F.R. § 3.105(a).  Accordingly, the appeal must be a denied.


ORDER

The May 1996 rating decision, in which the RO assigned an 
effective date of June 24, 1994, for the award of service 
connection for GAD, did not involve CUE.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


